I think the case should be affirmed as to defendant Railway as well as to the Storage Company. While Breeding, the agent of the Railway Company, may not have had anything to do with the actual extracting of the gasoline and the handling of the lantern, he went for a container to hold the gasoline. This is enough from which the jury could say that he was there participating and assisting in what was going on. He was there to protect the property of the Railway Company and to see that none of the gasoline was spilled upon the premises. He knew that the lantern was being used and the jury could say that he knew and realized what was going on and the effects. Could not the jury say that Breeding was assisting in what was going on? I think so, and his master ought to be held liable. *Page 377